            Case 3:20-cv-05787-SI Document 99 Filed 05/12/21 Page 1 of 5




1    SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
2    WILMER CUTLER PICKERING
      HALE AND DORR LLP
3    2600 El Camino Real, Suite 400
     Palo Alto, California 94306
4    Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
5
     ARI HOLTZBLATT (pro hac vice)
6     Ari.Holtzblatt@wilmerhale.com
     MOLLY M. JENNINGS (pro hac vice)
7     Molly.Jennings@wilmerhale.com
     ALLISON SCHULTZ (pro hac vice)
8     Allison.Schultz@wilmerhale.com
     WILMER CUTLER PICKERING
9     HALE AND DORR LLP
     1875 Pennsylvania Ave, NW
10   Washington, DC 20006
     Telephone: (202) 663-6000
11   Facsimile: (202) 663-6363

12   Attorneys for Defendants
     FACEBOOK, INC. and
13   MARK ZUCKERBERG

14

15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18
     CHILDREN’S HEALTH DEFENSE,
19                                                    Case No. 3:20-cv-05787-SI
                                    Plaintiff,
20
                                                      DEFENDANTS FACEBOOK INC.’S
            v.
21                                                    AND MARK ZUCKERBERG’S
     FACEBOOK, INC., ET AL.,                          OPPOSITION TO PLAINTIFF’S
22                                                    REQUEST FOR JUDICIAL NOTICE
                                    Defendants.       (DKT. NO. 97) AND REQUEST FOR
23                                                    LEAVE TO FILE STATEMENT OF
                                                      RECENT DECISION (DKT. NO. 98)
24

25                                                    Hon. Susan Illston

26

27

28

     CASE NO.: 3:20-CV-05787-SI                                   FACEBOOK’S OPP. TO REQUEST FOR
                                                                  JUDICIAL NOTICE
            Case 3:20-cv-05787-SI Document 99 Filed 05/12/21 Page 2 of 5




1            Almost one week after the Court took the pending motions to dismiss under submission,

2     Children’s Health Defense (“CHD”) makes two unauthorized submissions to the Court: a request

3     for judicial notice (Dkt. No. 97) and a motion for leave to file a statement of recent decision (Dkt.

4     No. 98). CHD’s submissions are but the latest in a string of shifting allegations and dilatory tactics

5     intended to avoid or delay adjudication of the fatal defects in CHD’s case. Both submissions should

6     be rejected for what they are: thinly disguised efforts to improperly supplement CHD’s argument

7     after briefing is closed and the Court has already heard extended argument on the pending motions.

8     I.     CHD’s Request for Judicial Notice Should Be Denied

9            First, although CHD’s submission is styled as a request for judicial notice, in substance it
10    represents CHD’s fifth attempt to supplement or modify its allegations; this latest effort is especially
11    brazen given that a too-late motion to supplement is already pending. 1 In all events, the submission
12    does not seek judicial notice of any material that would properly be noticeable by the Court at this

13    stage. Instead, it represents an obvious effort to offer unauthorized supplemental argument in

14    support of CHD’s theory of government coercion—a theory that was fully ventilated at the May 5,

15    2021 hearing.      This “ill-disguised attempt to recast” CHD’s claims and make additional

16    unauthorized legal argument is not “a proper subject for judicial notice,” Von Staich v. Valenzuela,

17    2017 WL 10636887, at *20 (C.D. Cal. Aug. 30, 2017), and must be denied.

18           Second, virtually all the purported facts to be noticed were available to CHD well in advance

19    of the May 5, 2021 hearing. Most of the events or statements CHD identifies occurred before CHD’s

20    latest attempt to supplement its allegations in March of 2021; indeed, many of the “new” purported

21    facts occurred before the original complaint in this case was even filed in August of 2020. Now,

22    nearly a week after a hearing on Defendants’ motion to dismiss, and after no fewer than four rounds

23    of pleading, CHD once again attempts to inject yet more allegations into this case. This is, at best,

24    confirmation of undue delay on the part of CHD. But given CHD’s strategy of belatedly amending

25

26    1
        As Defendants explained in the context of that motion, see Dkt. No. 82, the pattern and timing of
      CHD’s serial supplements and motions is troubling to say the least. CHD’s latest submissions only
27    exacerbate the concern that CHD is unjustifiably prolonging and multiplying these proceedings,
28    thereby imposing unreasonable burden and expense not only on Defendants but also on the Court.

     CASE NO.: 3:20-CV-05787-SI                      -1-                   FACEBOOK’S OPP. TO REQUEST FOR
                                                                           JUDICIAL NOTICE
              Case 3:20-cv-05787-SI Document 99 Filed 05/12/21 Page 3 of 5




1     or “supplementing” its pleadings throughout this action, CHD’s latest submission is better

2     understood as further evidence of CHD’s bad faith efforts to continually move the target on its

3     pleadings to avoid resolution of Defendants’ motion to dismiss.

4             Third, the statements and events CHD identifies are not material in any case. CHD’s new-

5     found reliance on Hammerhead Enterprises, Inc. v. Brezenoff, 707 F.2d 33 (2d Cir. 1983), 2 is

6     misplaced because, as Defendants have argued (Mot. 8-10), CHD’s joint-action allegations fail to

7     establish any federal involvement in the specific conduct alleged to have violated CHD’s rights.

8     None of the newly identified statements—or anything in CHD’s pleadings or proposed

9     supplement—affect that conclusion. If anything, CHD’s belated filing confirms why dismissal with
10    prejudice is warranted here. In Hammerhead, the Second Circuit explained that a First Amendment
11    claim could not be stated because the government actor in question did not “have the power to
12    impose sanctions” on private actors. Hammerhead, 707 F.2d at 39. The same is true here, as a few
13    individual lawmakers do not have the power to change the law. And, notably, although it found it
14    need not address them because it found no First Amendment violation, the Second Circuit
15    recognized precisely “the competing First Amendment considerations of [the defendant’s] own right
16    to speak” that Defendants have raised here and that independently foreclose CHD’s claims. See id.
17    n.6.
18    II.     CHD’s Request For Leave To File A Statement of Recent Decision Should Be Denied
19             CHD’s request for leave to file a statement of recent decision should be denied because it is
20    procedurally improper and substantively irrelevant. Civil Local Rule 7-3(d)(2) states that counsel
21    may bring supplemental authority to the Court’s attention “[b]efore the noticed hearing date” and
22    only if it does so “without argument.” CHD’s submission fails on both counts. In any event, as the
23    Court knows well, the cited authority involves compassionate release, and is irrelevant to any of the
24    legal issues or factual allegations before the Court.
25

26

27
      2
28        CHD raised Hammerhead for the first time at argument but it was not briefed by the parties.

     CASE NO.: 3:20-CV-05787-SI                      -2-                  FACEBOOK’S OPP. TO REQUEST FOR
                                                                          JUDICIAL NOTICE
            Case 3:20-cv-05787-SI Document 99 Filed 05/12/21 Page 4 of 5




1

2     Dated: May 12, 2021                        WILMER CUTLER PICKERING, HALE AND
                                                 DORR LLP
3
                                                 By:   /s/ Sonal N. Mehta
4                                                      SONAL N. MEHTA

5                                                Attorney for Defendants
                                                 Facebook, Inc. and Mark Zuckerberg
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO.: 3:20-CV-05787-SI            -3-                FACEBOOK’S OPP. TO REQUEST FOR
                                                              JUDICIAL NOTICE
            Case 3:20-cv-05787-SI Document 99 Filed 05/12/21 Page 5 of 5




1                                      CERTIFICATE OF SERVICE

2            I hereby certify that on May 12, 2021, I electronically filed the above document with the

3    Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

4    registered counsel.

5

6     Dated: May 12, 2021                                 By:   /s/ Sonal N. Mehta
                                                                 Sonal N. Mehta
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -1-
     CASE NO.: 3:20-CV-05787-SI                                 FACEBOOK’S OPP. TO REQUEST FOR JUDICIAL
                                                                NOTICE
